DETAILED ACTION
This is a first action following applicant’s response dated 16 November 2021, to a requirement for restriction.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-8 are withdrawn from consideration.
Claims 9-20 are examined.

Election/Restrictions
Applicant’s election without traverse of Species II, Claims 9-20 in the reply filed on 16 November 2021, is acknowledged.  Claims 1-8 are withdrawn from consideration and claims 9-20 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite 

	Claim 9: the limitation, “wherein the first line and the second line extend between an interior of the expandable shelter and an exterior of the expandable shelter”, is indefinite as it is unclear how the lines can be between the interior and exterior as no boundaries are provided to determine what constitutes the interior and exterior (e.g., a thickness, space, etc., that would be consistent with the initially filed disclosure).  

	Claim 12: “adjacent slats” lacks antecedent basis.  Language such as, “adjacent ones of said slats” or equivalent would remedy this issue.

	Those claims listed under this heading but not directly addressed are rejected as being dependent from a rejected claim, either directly or indirectly.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 13-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powers (U.S. Patent 2,582,276) in view of Stewart (U.S. Patent 5,913,564).

Claim 13: Powers discloses a system comprising: 
a window (Fig. 1) disposed on a sidewall (not labeled but clearly showed in Fig. 1); and 
a shade (13) including an interior surface and an exterior surface opposite the interior surface, the shade (13) configured to transition between a closed state and open state (Col. 1, lines 1-5) via a first line and a second line (two members 21 as shown), wherein actuating the first line and the second line in a first direction transitions the shade from the closed state to the open state and actuating the first line and the second line in a second direction transitions the shade from the open state to the closed state (this happens by raising and lowering via 25), and wherein in the closed state, the interior surface of the shade couples to the exterior surface the sidewall (this occurs either indirectly or indirectly using the broadest reasonable interpretation in light of applicant’s specification, or depending upon location of the system with respect to the wall).  


Claim 14: the obvious modification of the prior art provides the expandable system of claim 13, except wherein: 
the shade includes a top and a bottom (as shown)+; 
the first line includes:  
40a first end coupled proximal to the top of the interior surface of the shade; and 
a second end coupled proximal to the bottom of the interior surface of the shade; and 
the second line includes: 
a first end coupled proximal to the top of the interior surface of the shade; and 
See M.P.E.P. 2144.04 citing In re Dulberg¸ 289 F.2d 522 (CCPA 1961) where the court held that a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is “press fitted” and therefore not manually removable.  The court held that “if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."  The examiner takes the position that to have multiple lines spliced together with the ends located as claimed would not depart from the scope of operability of the prior art and would function in the same manner as claimed.

Claim 15: the obvious modification of the prior art provides the expandable system of claim 14, wherein: a portion of the first line extends along at least a portion of the interior surface of the shade and at least a portion of the exterior surface of the shade; and a portion of the second line extends along at least a portion of the interior surface of the shade and at least a portion of the exterior surface of the shade (as shown generally in Fig. 3-5 of Powers).  

Claim 16: the obvious modification of the prior art provides the expandable system of claim 15, wherein: 
the first line is disposed on a first lateral side of the shade; and 
the second line is disposed on a second lateral side of the shade (as shown and best understood using the broadest reasonable interpretation in light of applicant’s specification, the lines are on lateral sides).  

Claim 18: the obvious modification of the prior art provides the expandable system of claim 13, wherein: 
the expandable system further comprises a first ring and a second ring coupled to the interior surface of the flexible sidewall (Powers: 23 as rendered obvious would be on the wall); and 
the first line extends through the first ring and the second line extends through the second ring (as shown).  

Claim 19: the obvious modification of the prior art provides the expandable system of claim 13, the expandable system further comprising: 
a first attachment mechanism disposed around at least a portion of a perimeter of the shade (loop proximate 14) and 


Claim 20: the obvious modification of the prior art provides the expandable system of claim 13, wherein the window includes a first attachment mechanism (Powers: 12 and rod between 12 is about an upper perimeter which meets the limitation) disposed at least partially around a perimeter of the window and the shade includes a second attachment mechanism (loop portion proximate 14) disposed at least partially around a perimeter of the shade (around an upper perimeter of the shade), the second attachment mechanism engaging the first attachment mechanism (as shown).

Allowable Subject Matter
Claims 9-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The claims would be subject to further consideration upon overcoming the rejections under this heading.

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Cheng (U.S. Patent 9,896,883), Hsieh (U.S. Publication 2009/0038762), Nien (U.S. Publication 2005/0082019), Manthei (U.S. Patent 5,323,831), Heck (U.S. Patent 4,202,395) and Cheng (U.S. Publication 2006/0237144).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649